   Case 2:20-cv-08070-MCS-JPR Document 12 Filed 11/04/20 Page 1 of 15 Page ID #:183



        1   Bron E. D’Angelo, Esq., SBN 246819
            Brian P. Suba, Esq., SBN 276526
        2   PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
            5901 West Century Boulevard, Suite 1100
        3   Los Angeles, California 90045
            Tel: (310) 649-5772
        4   Fax: (310) 649-5777
            Email: bdangelo@pettitkohn.com         NOTE: CHANGES MADE BY THE COURT
        5           bsuba@pettitkohn.com
        6   Attorneys for Defendant
            WALMART INC.
        7

        8
                                 UNITED STATES DISTRICT COURT
        9
                               CENTRAL DISTRICT OF CALIFORNIA
       10

       11    ANA MARIA SANCHEZ,                         Case No. 2:20-cv-08070-MCS-JPR
       12                        Plaintiff,
                                                        ORDER RE: STIPULATED
       13    v.                                         PROTECTIVE ORDER
       14    WALMART INC., and DOES 1 to
             25, Inclusive,                            Courtroom:        7C
       15                                              District Judge: Mark C. Scarsi
                                 Defendants.           Magistrate Judge: Jean P. Rosenbluth
       16                                              Complaint Filed: November 18, 2019
                                                       Trial Date:       Not set
       17
            1.    A.     PURPOSES AND LIMITATIONS
       18
                  Discovery in this action is likely to involve production of confidential,
       19
            proprietary, or private information for which special protection from public
       20
            disclosure and from use for any purpose other than prosecuting this litigation may
       21
            be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
       22
            enter the following Stipulated Protective Order. The parties acknowledge that this
       23
            Order does not confer blanket protections on all disclosures or responses to
       24
            discovery and that the protection it affords from public disclosure and use extends
       25
            only to the limited information or items that are entitled to confidential treatment
       26
            under the applicable legal principles. The parties further acknowledge, as set forth
       27
            in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
       28
2354-9237
                                                   1
                                      [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                                               Case No. 2:20-cv-08070-MCS-JPR
   Case 2:20-cv-08070-MCS-JPR Document 12 Filed 11/04/20 Page 2 of 15 Page ID #:184



        1   file confidential information under seal; Civil Local Rule 79-5 sets forth the
        2   procedures that must be followed and the standards that will be applied when a
        3   party seeks permission from the court to file material under seal.
        4         B.     GOOD CAUSE STATEMENT
        5         This action is likely to involve trade secrets, customer and pricing lists and
        6   other valuable research, development, commercial, financial, technical and/or
        7   proprietary information for which special protection from public disclosure and
        8   from use for any purpose other than prosecution of this action may be warranted.
        9   Such confidential and proprietary materials and information consist of, among other
       10   things, confidential business or financial information, information regarding
       11   confidential business practices, or other confidential research, development, or
       12   commercial information (including information implicating privacy rights of third
       13   parties), information otherwise generally unavailable to the public, or which may be
       14   privileged or otherwise protected from disclosure under state or federal statutes,
       15   court rules, case decisions, or common law. Accordingly, to expedite the flow of
       16   information, to facilitate the prompt resolution of disputes over confidentiality of
       17   discovery materials, to adequately protect information the parties are entitled to
       18   keep confidential, to ensure that the parties are permitted reasonable necessary uses
       19   of such material in preparation for and in the conduct of trial, to address their
       20   handling at the end of the litigation, and serve the ends of justice, a protective order
       21   for such information is justified in this matter. It is the intent of the parties that
       22   information will not be designated as confidential for tactical reasons and that
       23   nothing be so designated without a good faith belief that it has been maintained in a
       24   confidential, non-public manner, and there is good cause why it should not be part
       25   of the public record of this case.
       26   2.    DEFINITIONS
       27         2.1    Action: For purposes of this Stipulated Protective Order, the term
       28   “Action” means Ana Maria Sanchez v. Walmart, Inc., Case No. 2:20-cv-08070-
2354-9237
                                                    2
                                       [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                                                Case No. 2:20-cv-08070-MCS-JPR
   Case 2:20-cv-08070-MCS-JPR Document 12 Filed 11/04/20 Page 3 of 15 Page ID #:185



        1   MCS-JPR.
        2         2.2    Challenging Party: A Party or Non-Party that challenges the
        3   designation of information or items under this Order.
        4         2.3    “CONFIDENTIAL” Information or Items: Information (regardless of
        5   how it is generated, stored or maintained) or tangible things that qualify for
        6   protection under Rule 26(c), Federal Rules of Civil Procedure, and as specified
        7   above in the Good Cause Statement.
        8         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
        9   their respective support staff).
       10         2.5    Designating Party: A Party or Non-Party that designates information
       11   or items that it produces in disclosures or in responses to discovery as
       12   “CONFIDENTIAL.”
       13         2.6    Disclosure or Discovery Material: All items or information, regardless
       14   of the medium or manner in which it is generated, stored, or maintained (including,
       15   among other things, testimony, transcripts, and tangible things), that are produced
       16   or generated in disclosures or responses to discovery in this matter.
       17         2.7    Expert: A person with specialized knowledge or experience in a
       18   matter pertinent to the litigation who has been retained by a Party or its counsel to
       19   serve as an expert witness or as a consultant in this Action.
       20         2.8    House Counsel: Attorneys who are employees of a party to this
       21   Action. House Counsel does not include Outside Counsel of Record or any other
       22   outside counsel.
       23         2.9    Non-Party: Any natural person, partnership, corporation, association,
       24   or other legal entity not named as a Party to this action.
       25         2.10 Outside Counsel of Record: Attorneys who are not employees of a
       26   party to this Action but are retained to represent or advise a party to this Action and
       27   have appeared in this Action on behalf of that party or are affiliated with a law firm
       28   which has appeared on behalf of that party, and includes support staff.
2354-9237
                                                    3
                                       [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                                                Case No. 2:20-cv-08070-MCS-JPR
   Case 2:20-cv-08070-MCS-JPR Document 12 Filed 11/04/20 Page 4 of 15 Page ID #:186



        1         2.11 Party: Any party to this Action, including all of its officers, directors,
        2   employees, consultants, retained experts, and Outside Counsel of Record (and their
        3   support staffs).
        4         2.12 Producing Party: A Party or Non-Party that produces Disclosure or
        5   Discovery Material in this Action.
        6         2.13 Professional Vendors: Persons or entities that provide litigation
        7   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
        8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
        9   and their employees and subcontractors.
       10         2.14 Protected Material: Any Disclosure or Discovery Material that is
       11   designated as “CONFIDENTIAL.”
       12         2.15 Receiving Party: a Party that receives Disclosure or Discovery
       13   Material from a Producing Party.
       14   3.    SCOPE
       15         The protections conferred by this Stipulation and Order cover not only
       16   Protected Material (as defined above), but also (1) any information copied or
       17   extracted from Protected Material; (2) all copies, excerpts, summaries, or
       18   compilations of Protected Material; and (3) any testimony, conversations, or
       19   presentations by Parties or their Counsel that might reveal Protected Material.
       20         Any use of Protected Material at trial shall be governed by the orders of the
       21   trial judge. This Order does not govern the use of Protected Material at trial.
       22   4.    DURATION
       23         Even after final disposition of this litigation, the confidentiality obligations
       24   imposed by this Order shall remain in effect until a Designating Party agrees
       25   otherwise in writing or a court order otherwise directs. Final disposition shall be
       26   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
       27   with or without prejudice; and (2) final judgment herein after the completion and
       28   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
2354-9237
                                                   4
                                      [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                                               Case No. 2:20-cv-08070-MCS-JPR
   Case 2:20-cv-08070-MCS-JPR Document 12 Filed 11/04/20 Page 5 of 15 Page ID #:187



        1   including the time limits for filing any motions or applications for extension of time
        2   pursuant to applicable law.
        3   5.    DESIGNATING PROTECTED MATERIAL
        4         5.1      Exercise of Restraint and Care in Designating Material for Protection:
        5   Each Party or Non-Party that designates information or items for protection under
        6   this Order must take care to limit any such designation to specific material that
        7   qualifies under the appropriate standards. The Designating Party must designate for
        8   protection only those parts of material, documents, items, or oral or written
        9   communications that qualify so that other portions of the material, documents,
       10   items, or communications for which protection is not warranted are not swept
       11   unjustifiably within the ambit of this Order.
       12         Mass, indiscriminate, or routinized designations are prohibited. Designations
       13   that are shown to be clearly unjustified or that have been made for an improper
       14   purpose (e.g., to unnecessarily encumber the case development process or to
       15   impose unnecessary expenses and burdens on other parties) may expose the
       16   Designating Party to sanctions.
       17         If it comes to a Designating Party’s attention that information or items that it
       18   designated for protection do not qualify for protection, then that Designating Party
       19   must promptly notify all other Parties that it is withdrawing the inapplicable
       20   designation.
       21         5.2      Manner and Timing of Designations: Except as otherwise provided in
       22   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
       23   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
       24   under this Order must be clearly so designated before the material is disclosed or
       25   produced.
       26         Designation in conformity with this Order requires:
       27         (a)      For information in documentary form (e.g., paper or electronic
       28                  documents, but excluding transcripts of depositions or other pretrial or
2354-9237
                                                    5
                                       [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                                                Case No. 2:20-cv-08070-MCS-JPR
   Case 2:20-cv-08070-MCS-JPR Document 12 Filed 11/04/20 Page 6 of 15 Page ID #:188



        1             trial proceedings), that the Producing Party affix at a minimum, the
        2             legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”),
        3             to each page that contains protected material. If only a portion or
        4             portions of the material on a page qualifies for protection, the
        5             Producing Party also must clearly identify the protected portion(s)
        6             (e.g., by making appropriate markings in the margins).
        7                   A Party or Non-Party that makes original documents available
        8             for inspection need not designate them for protection until after the
        9             inspecting Party has indicated which documents it would like copied
       10             and produced. During the inspection and before the designation, all of
       11             the material made available for inspection shall be deemed
       12             “CONFIDENTIAL.” After the inspecting Party has identified the
       13             documents it wants copied and produced, the Producing Party must
       14             determine which documents, or portions thereof, qualify for protection
       15             under this Order. Then, before producing the specified documents, the
       16             Producing Party must affix the “CONFIDENTIAL legend” to each
       17             page that contains Protected Material. If only a portion or portions of
       18             the material on a page qualifies for protection, the Producing Party
       19             also must clearly identify the protected portion(s) (e.g., by making
       20             appropriate markings in the margins).
       21       (b)   For testimony given in depositions that the Designating Party identify
       22             the Disclosure or Discovery Material on the record, before the close of
       23             the deposition all protected testimony.
       24       (c)   For information produced in some form other than documentary and
       25             for any other tangible items, that the Producing Party affix in a
       26             prominent place on the exterior of the container or containers in which
       27             the information is stored the legend “CONFIDENTIAL.” If only a
       28             portion or portions of the information warrants protection, the
2354-9237
                                                6
                                   [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                                            Case No. 2:20-cv-08070-MCS-JPR
   Case 2:20-cv-08070-MCS-JPR Document 12 Filed 11/04/20 Page 7 of 15 Page ID #:189



        1                Producing Party, to the extent practicable, shall identify the protected
        2                portion(s).
        3         5.3    Inadvertent Failures to Designate: If timely corrected, an inadvertent
        4   failure to designate qualified information or items does not, standing alone, waive
        5   the Designating Party’s right to secure protection under this Order for such
        6   material. Upon timely correction of a designation, the Receiving Party must make
        7   reasonable efforts to assure that the material is treated in accordance with the
        8   provisions of this Order.
        9   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
       10         6.1    Timing of Challenges: Any Party or Non-Party may challenge a
       11   designation of confidentiality at any time that is consistent with the Court’s
       12   Scheduling Order.
       13         6.2    Meet and Confer: The Challenging Party shall initiate the dispute
       14   resolution process under Local Rule 37.1, et seq.
       15         6.3    The burden of persuasion in any such challenge proceeding shall be on
       16   the Designating Party. Frivolous challenges, and those made for an improper
       17   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
       18   parties) may expose the Challenging Party to sanctions. Unless the Designating
       19   Party has waived or withdrawn the confidentiality designation, all parties shall
       20   continue to afford the material in question the level of protection to which it is
       21   entitled under the Producing Party’s designation until the Court rules on the
       22   challenge.
       23   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
       24         7.1    Basic Principles: A Receiving Party may use Protected Material that is
       25   disclosed or produced by another Party or by a Non-Party in connection with this
       26   Action only for prosecuting, defending, or attempting to settle this Action. Such
       27   Protected Material may be disclosed only to the categories of persons and under the
       28   conditions described in this Order. When the Action has been terminated, a
2354-9237
                                                     7
                                        [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                                                 Case No. 2:20-cv-08070-MCS-JPR
   Case 2:20-cv-08070-MCS-JPR Document 12 Filed 11/04/20 Page 8 of 15 Page ID #:190



        1   Receiving Party must comply with the provisions of Section 13 below (FINAL
        2   DISPOSITION). Protected Material must be stored and maintained by a Receiving
        3   Party at a location and in a secure manner that ensures that access is limited to the
        4   persons authorized under this Order.
        5         7.2    Disclosure of “CONFIDENTIAL” Information or Items: Unless
        6   otherwise ordered by the Court or permitted in writing by the Designating Party, a
        7   Receiving Party may disclose any information or item designated
        8   “CONFIDENTIAL” only to:
        9         (a)    The Receiving Party’s Outside Counsel of Record in this Action, as
       10                well as employees of said Outside Counsel of Record to whom it is
       11                reasonably necessary to disclose the information for this Action;
       12         (b)    The officers, directors, and employees (including House Counsel) of
       13                the Receiving Party to whom disclosure is reasonably necessary for
       14                this Action;
       15         (c)    Experts (as defined in this Order) of the Receiving Party to whom
       16                disclosure is reasonably necessary for this Action and who have signed
       17                the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
       18         (d)    The court and its personnel;
       19         (e)    Court reporters and their staff;
       20         (f)    Professional jury or trial consultants, mock jurors, and Professional
       21                Vendors to whom disclosure is reasonably necessary for this Action
       22                and who have signed the “Acknowledgment and Agreement to Be
       23                Bound” (Exhibit A);
       24         (g)    The author or recipient of a document containing the information or a
       25                custodian or other person who otherwise possessed or knew the
       26                information;
       27         (h)    During their depositions, witnesses and attorneys for witnesses, in the
       28                Action to whom disclosure is reasonably necessary provided: (1) the
2354-9237
                                                     8
                                        [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                                                 Case No. 2:20-cv-08070-MCS-JPR
   Case 2:20-cv-08070-MCS-JPR Document 12 Filed 11/04/20 Page 9 of 15 Page ID #:191



        1                deposing party requests that the witness sign the form attached as
        2                Exhibit 1 hereto; and (2) they will not be permitted to keep any
        3                confidential information unless they sign the “Acknowledgment and
        4                Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
        5                Designating Party or ordered by the court. Pages of transcribed
        6                deposition testimony or exhibits to depositions that reveal Protected
        7                Material may be separately bound by the court reporter and may not be
        8                disclosed to anyone except as permitted under this Stipulated
        9                Protective Order; and
       10         (i)    Any mediator or settlement officer, and their supporting personnel,
       11                mutually agreed upon by any of the parties engaged in settlement
       12                discussions or appointed by the Court.
       13   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
       14         PRODUCED IN OTHER LITIGATION
       15         If a Party is served with a subpoena or a court order issued in other litigation
       16   that compels disclosure of any information or items designated in this Action as
       17   “CONFIDENTIAL,” that Party must:
       18         (a)    Promptly notify in writing the Designating Party. Such notification
       19   shall include a copy of the subpoena or court order unless prohibited by law;
       20         (b)    Promptly notify in writing the party who caused the subpoena or order
       21   to issue in the other litigation that some or all of the material covered by the
       22   subpoena or order is subject to this Protective Order. Such notification shall
       23   include a copy of this Stipulated Protective Order; and
       24         (c)    Cooperate with respect to all reasonable procedures sought to be
       25   pursued by the Designating Party whose Protected Material may be affected.
       26         If the Designating Party timely seeks a protective order, the Party served with
       27   the subpoena or court order shall not produce any information designated in this
       28   action as “CONFIDENTIAL” before a determination by the court from which the
2354-9237
                                                   9
                                      [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                                               Case No. 2:20-cv-08070-MCS-JPR
  Case 2:20-cv-08070-MCS-JPR Document 12 Filed 11/04/20 Page 10 of 15 Page ID #:192



        1   subpoena or order issued, unless the Party has obtained the Designating Party’s
        2   permission. The Designating Party shall bear the burden and expense of seeking
        3   protection in that court of its confidential material and nothing in these provisions
        4   should be construed as authorizing or encouraging a Receiving Party in this Action
        5   to disobey a lawful directive from another court.
        6   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
        7         PRODUCED IN THIS LITIGATION
        8         (a)    The terms of this Order are applicable to information produced by a
        9                Non-Party in this Action and designated as “CONFIDENTIAL.” Such
       10                information produced by Non-Parties in connection with this litigation
       11                is protected by the remedies and relief provided by this Order.
       12                Nothing in these provisions should be construed as prohibiting a Non-
       13                Party from seeking additional protections.
       14         (b)    In the event that a Party is required, by a valid discovery request, to
       15                produce a Non-Party’s confidential information in its possession, and
       16                the Party is subject to an agreement with the Non-Party not to produce
       17                the Non-Party’s confidential information, then the Party shall:
       18                (1)    Promptly notify in writing the Requesting Party and the Non-
       19                       Party that some or all of the information requested is subject to a
       20                       confidentiality agreement with a Non-Party;
       21                (2)   Promptly provide the Non-Party with a copy of the Stipulated
       22                      Protective Order in this Action, the relevant discovery request(s),
       23                      and a reasonably specific description of the information
       24                      requested; and
       25                (3)   Make the information requested available for inspection by the
       26                      Non-Party, if requested.
       27          (c)   If the Non-Party fails to seek a protective order from this court within
       28                14 days of receiving the notice and accompanying information, the
2354-9237
                                                   10
                                      [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                                               Case No. 2:20-cv-08070-MCS-JPR
  Case 2:20-cv-08070-MCS-JPR Document 12 Filed 11/04/20 Page 11 of 15 Page ID #:193



        1                Receiving Party may produce the Non-Party’s confidential information
        2                responsive to the discovery request. If the Non-Party timely seeks a
        3                protective order, the Receiving Party shall not produce any
        4                information in its possession or control that is subject to the
        5                confidentiality agreement with the Non-Party before a determination
        6                by the court. Absent a court order to the contrary, the Non-Party shall
        7                bear the burden and expense of seeking protection in this court of its
        8                Protected Material.
        9   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
       10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
       11   Protected Material to any person or in any circumstance not authorized under this
       12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
       13   writing the Designating Party of the unauthorized disclosures; (b) use its best
       14   efforts to retrieve all unauthorized copies of the Protected Material; (c) inform the
       15   person or persons to whom unauthorized disclosures were made of all the terms of
       16   this Order; and (d) request such person or persons to execute the “Acknowledgment
       17   and Agreement to Be Bound” that is attached hereto as Exhibit A.
       18   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
       19         PROTECTED MATERIAL
       20         When a Producing Party gives notice to Receiving Parties that certain
       21   inadvertently produced material is subject to a claim of privilege or other
       22   protection, the obligations of the Receiving Parties are those set forth in Rule
       23   26(b)(5)(B), Federal Rules of Civil Procedure. This provision is not intended to
       24   modify whatever procedure may be established in an e-discovery order that
       25   provides for production without prior privilege review. Pursuant to Rules 502(d)
       26   and (e), Federal Rules of Evidence insofar as the parties reach an agreement on the
       27   effect of disclosure of a communication or information covered by the attorney-
       28   ///
2354-9237
                                                   11
                                      [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                                               Case No. 2:20-cv-08070-MCS-JPR
  Case 2:20-cv-08070-MCS-JPR Document 12 Filed 11/04/20 Page 12 of 15 Page ID #:194



        1   client privilege or work product protection, the parties may incorporate their
        2   agreement in the stipulated protective order submitted to the court provided the
        3   Court so allows.
        4   12.   MISCELLANEOUS
        5         12.1 Right to Further Relief: Nothing in this Order abridges the right of any
        6   person to seek its modification by the Court in the future.
        7         12.2 Right to Assert Other Objections: By stipulating to the entry of this
        8   Protective Order, no Party waives any right it otherwise would have to object to
        9   disclosing or producing any information or item on any ground not addressed in
       10   this Stipulated Protective Order. Similarly, no Party waives any right to object on
       11   any ground to use in evidence of any of the material covered by this Protective
       12   Order.
       13         12.3 Filing Protected Material: A Party that seeks to file under seal any
       14   Protected Material must comply with Civil Local Rule 79-5. Protected Material
       15   may only be filed under seal pursuant to a court order authorizing the sealing of the
       16   specific Protected Material at issue. If a Party’s request to file Protected Material
       17   under seal is denied by the Court, then the Receiving Party may file the information
       18   in the public record unless otherwise instructed by the court.
       19   13.   FINAL DISPOSITION
       20         After the final disposition of this Action, as defined in Paragraph 4, within 60
       21   days of a written request by the Designating Party, each Receiving Party must
       22   return all Protected Material to the Producing Party or destroy such material. As
       23   used in this subdivision, “all Protected Material” includes all copies, abstracts,
       24   compilations, summaries, and any other format reproducing or capturing any of the
       25   Protected Material. Whether the Protected Material is returned or destroyed, the
       26   Receiving Party must submit a written certification to the Producing Party (and, if
       27   not the same person or entity, to the Designating Party) by the 60-day deadline that
       28   (1) identifies (by category, where appropriate) all the Protected Material that was
2354-9237
                                                   12
                                      [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                                               Case No. 2:20-cv-08070-MCS-JPR
  Case 2:20-cv-08070-MCS-JPR Document 12 Filed 11/04/20 Page 13 of 15 Page ID #:195



        1   returned or destroyed, and (2) affirms that the Receiving Party has not retained any
        2   copies, abstracts, compilations, summaries or any other format reproducing or
        3   capturing any of the Protected Material. Notwithstanding this provision, Counsel
        4   are entitled to retain an archival copy of all pleadings, motion papers, trial,
        5   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
        6   and trial exhibits, expert reports, attorney work product, and consultant and expert
        7   work product, even if such materials contain Protected Material. Any such archival
        8   copies that contain or constitute Protected Material remain subject to this Protective
        9   Order as set forth in Section 4 (DURATION).
       10   14.   VIOLATION OF ORDER
       11         Any violation of this Order may be punished by any and all appropriate
       12   measures including, without limitation, contempt proceedings and/or monetary
       13   sanctions.
       14         Pursuant to Local Rule 5-4.3.4(a)(2)(1), I certify that the content of this
       15   document is acceptable to Narek Postajian, Esq., counsel for Plaintiff, and that I
       16   have obtained authorization from Mr. Postajian to affix his electronic signature to
       17   this document.
       18         IT IS SO STIPULATED, BY AND THROUGH COUNSEL OF RECORD.
       19                                     LAW OFFICES OF SHARONA ESLAMBOLY HAKIM
       20

       21   Dated: October 27, 2020           By:   s/ Narek Postajian, Esq.
                                                    Narek Postajian, Esq.
       22                                           Attorneys for Plaintiff
                                                    ANA MARIA SANCHEZ
       23                                           narek@sehlawfirm.com
       24                                     PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
       25

       26   Dated: October 27, 2020           By:   s/ Brian P. Suba, Esq.
                                                    Bron E. D’Angelo, Esq.
       27                                           Brian P. Suba, Esq.
                                                    Attorneys for Defendant
       28                                           WALMART INC.
2354-9237
                                                   13
                                      [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                                               Case No. 2:20-cv-08070-MCS-JPR
  Case 2:20-cv-08070-MCS-JPR Document 12 Filed 11/04/20 Page 14 of 15 Page ID #:196



        1                                        bdangelo@pettitkohn.com
                                                 bsuba@pettitkohn.com
        2
                                     ORDER ON STIPULATION
        3
                  Based upon the parties’ stipulation and good cause appearing, the Court
        4
            hereby ENTERS the Stipulated Protective Order as set forth above.
        5
                  IT IS SO ORDERED.
        6

        7
            Dated: November 4, 2020        _______________________________
        8                                            The Honorable Jean P. Rosenbluth
                                                     United States Magistrate Judge
        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
2354-9237
                                                 14
                                    [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                                             Case No. 2:20-cv-08070-MCS-JPR
  Case 2:20-cv-08070-MCS-JPR Document 12 Filed 11/04/20 Page 15 of 15 Page ID #:197



        1                            EXHIBIT A
                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
        2

        3         I, _____________________________ [print or type full name], of
        4   ___________________________________________________ [print or type full
        5   address], declare under penalty of perjury that I have read in its entirety and
        6   understand the Stipulated Protective Order that was issued by the United States
        7   District Court for the Central District of California on ___________________, in
        8   the case of Ana Maria Sanchez v. Walmart, Inc., Case No. 2:20-cv-08070-MCS-
        9   JPR. I agree to comply with and to be bound by all the terms of this Stipulated
       10   Protective Order and I understand and acknowledge that failure to so comply could
       11   expose me to sanctions and punishment in the nature of contempt. I solemnly
       12   promise that I will not disclose in any manner any information or item that is
       13   subject to this Stipulated Protective Order to any person or entity except in strict
       14   compliance with the provisions of this Order.
       15         I further agree to submit to the jurisdiction of the United States District Court
       16   for the Central District of California for the purpose of enforcing the terms of this
       17   Stipulated Protective Order, even if such enforcement proceedings occur after
       18   termination of this action. I hereby appoint __________________________ [print
       19   or type full name] of __________________________________________________
       20   [print or type full address and telephone number] as my California agent for service
       21   of process in connection with this action or any proceedings related to enforcement
       22   of this Stipulated Protective Order.
       23   Date: ___________________
       24   City and State where sworn and signed: _________________________________
       25   Printed name: _______________________________
       26   Signature: __________________________________
       27

       28
2354-9237
                                                   15
                                      [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                                               Case No. 2:20-cv-08070-MCS-JPR
